                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                          CASE NO. 5:21-CV-085-KDB-DCK

 DESIREE LINDSAY,                                       )
                                                        )
                Plaintiff,                              )
                                                        )
    v.                                                  )    ORDER
                                                        )
 LOWE’S COMPANIES, INC., and LOWE’S                     )
 HOME CENTERS, LLC,                                     )
                                                        )
                Defendants.                             )
                                                        )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 5) filed by Frederick T. Smith, concerning Stephanie Simpson,

on July 12, 2021. Stephanie Simpson seeks to appear as counsel pro hac vice for Defendants.

Upon review and consideration of the motion, which was accompanied by submission of the

necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 5) is GRANTED. Stephanie

Simpson is hereby admitted pro hac vice to represent Defendants.

         SO ORDERED.


                                Signed: July 12, 2021
